[Cite as Marshall v. Marshall, 2018-Ohio-3390.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Christopher L. Marshall,                          :

                Plaintiff-Appellee,               :
                                                                  No. 18AP-22
v.                                                :           (C.P.C. No. 07DR-2236)

Stephanie N. Marshall,                            :          (REGULAR CALENDAR)

                Defendant-Appellant.              :



                                           D E C I S I O N

                                    Rendered on August 23, 2018


                On brief: Stephanie N. Marshall, pro se. Argued:
                Stephanie N. Marshall.

                On brief: Christopher L. Marshall, pro se. Argued:
                Christopher L. Marshall.

                  APPEAL from the Franklin County Court of Common Pleas,
                      Division of Domestic Relations, Juvenile Branch

HORTON, J.
        {¶ 1} Defendant-appellant, Stephanie N. Marshall, appeals pro se from a lump sum
garnishment order entered by the Franklin County Court of Common Pleas, Division of
Domestic Relations, Juvenile Branch, based on notification of a child support arrearage
from the Franklin County Child Support Enforcement Agency ("FCCSEA"). For the
following reasons, we affirm the trial court's order.
        {¶ 2} On behalf of FCCSEA, an enforcement support officer filed a notice captioned
"Notice to Court of Investigation Findings or Lump Sum Payment and Recommendations,"
along with an accompanying worksheet. Addressed to appellant, it stated that FCCSEA had
"been notified that a lump sum payment" was due to her. Because she owed a child support
arrearage of $8,172.76 as of November 30, 2017, the notice stated that based on FCCSEA's
No. 18AP-22                                                                                   2

"required investigation," it "recommended that the Court issue a lump sum payment
transmittal order" to her employer. Appellant was served with a copy of these filings and
informed that if she "disagree[d] with the amount shown as the arrearage," she could file a
motion "no later than ten (10) days after the date" on the face of the notice, which was
December 14, 2017. (Dec. 19, 2017 Notice to Court.)
       {¶ 3} Ten days after FCCSEA's notice was filed, the trial court electronically signed
the garnishment order, which ordered Pier 1 Imports to pay $8,172.76 to Ohio Child
Support Payment Central. (Dec. 29, 2017 Lump Sum Payment Transmittal Order.)
       {¶ 4} Appellant filed a notice of appeal on January 8, 2018. She asserts the
following assignment of error:
              The court erred in granting the CSEA the ability to demand a
              lump sum payment from Pier 1 Imports.

       {¶ 5} R.C. 3121.11 states:
              When a child support enforcement agency receives notice that
              a lump sum payment of one hundred fifty dollars or more is to
              be paid to an obligor who is subject to a court support order,
              the agency shall notify the court of the receipt of the notice and
              its contents.

       {¶ 6} "If the obligor is in default or has any arrearages under the child support
order, the trial court must, upon receiving notice of a pending lump sum payment, 'issue
an order requiring the transmittal of the lump sum payment, or any portion of the lump
sum payment sufficient to pay the arrearage in full, to the office of child support.' " Williams
v. Henderson, 10th Dist. No. 17AP-336, 2018-Ohio-2527, ¶ 9, quoting R.C. 3121.12(A)(1).
       {¶ 7} Appellant argues that the court erred in issuing the order because the
agency's authorization for the lump sum payment was based on an unemployment benefits
claim that she did not make. Appellant claims that she is the victim of identity theft, and
that someone else made the unemployment benefits claim that prompted the agency to seek
an order for the lump sum payment from her employer. (Appellant's Brief at 4-5.)
       {¶ 8} Unfortunately, it is impossible to evaluate appellant's claim. The record in the
trial court is devoid of any detail concerning FCCSEA's investigation and, in particular,
what evidence formed the basis for its assertion that it had notice that a lump sum payment
had become due to appellant. The agency attached a worksheet listing the amounts of child
No. 18AP-22                                                                              3

support appellant owes to the notice, but the documents filed with the trial court and sent
to appellant are otherwise silent on the source of the lump sum in question.
       {¶ 9} Appellant never filed a motion to contest the order, so FCCSEA never
explained the basis for its determination in the record. We note that FCCSEA's notice,
which was addressed to appellant, contained the enforcement support officer's contact
information. FCCSEA would surely withdraw its request if it investigated appellant's claim
and concluded that its notice of the lump sum payment arose from a fraudulent claim for
unemployment benefits, as appellant asserts. However, without a reason or evidence before
it to contest the agency's recommendation, the trial court did not err by adopting it as an
order of the court. Without a record containing a factual basis for contesting the agency's
determination to examine, this court can only affirm the trial court's order. Accordingly,
the assignment of error is overruled and the judgment of the Franklin County Court of
Common Pleas, Division of Domestic Relations, Juvenile Branch, is affirmed.
                                                                      Judgment affirmed.
                             TYACK and KLATT, JJ., concur.
                                _________________